DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the  first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed May 18, 2022.  Claims 1-2, 3-6, 8-19 are amended.  Claims 1-19 are pending and stand rejected. Claims 15 and 16 contain allowable subject matter, but are dependent on a rejected independent claim.
Specification
The amendment filed May 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The newly submitted Fig. 3 and the new sentence in the specification need to be deleted, because new Fig.3 shows more details than previously described. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
After further consideration, the previous drawing objection is now withdrawn.  The drawings as originally filed June 16, 2020 are accepted.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is/are: adjustment mechanism in claim 11-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 11-16 recite “adjustment mechanism”.  Mechanism is a nonce term that is a generic placeholder.  The instant application discloses that the adjustment means is able to act on the crimping station to vary the parameters of the crimping station (Page 4, ¶25).  Any machinery or process station to adjust the web, whether it be mechanical adjustment or placement of elements or adjustments to moisture or chemical content is considered to be adjustment means for purposes of examination.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 11-14, and  are rejected under 35 U.S.C. 103 as being unpatentable over EP 2666624 A1 (hereinafter DORNBUSCH) included in applicant’s IDS in view of US 20170303579 A1 (hereinafter SOO).
Regarding claim 1, DORNBUSCH discloses a method for crimping a web of material for the tobacco industry (abstract).  DORNBUSCH discloses feeding a web of material for the tobacco industry along a feed path (Fig. 1, wrapping material strip 33 fed into the embossing device 36) ; crimping the web between two crimping rollers (Fig. 2, embossing rollers 34 and 35, ¶36) operatively coupled to make a plurality of longitudinal easy folding lines on the web (Fig. 4).  
DORNBUSCH may not explicitly disclose measuring with at least one sensor a value of a thickness of the web before the step of crimping; and wherein the step of crimping the web is adjusted as a function of the measured value of the thickness of the web.
DORNBUSCH teaches a material strip tensioning device (Fig. 1, ¶37).  The tensioning device ensures that the wrapping material is conveyed with a constant, predetermined tensile force.  If the tensile force is not in range, the wrapping material strip is moistened to a desired range.  The tensioning device is before the crimping step.  DORNBUSCH discloses that there is tension control and that the tension is controlled between 1 to 20 N in the area between the format inlet and the embossing device (¶43).  DORNBUSCH discloses that depending on the choice of wrapping material, the distance between the embossing rollers 34 and 35 will be adjusted to prevent damage to the wrapping material strip (¶50).  DORNBUSCH teaches that the spacing of the embossing rollers can be adjusted (Claim 16).  
SOO teaches an apparatus for the production of a cast web of homogenized tobacco material (Abstract).  SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a control unit which changes process parameters.  SOO teaches a thickness sensor adapted to determine the thickness or the variations in thickness of said cast web before, in or at the exit of said first drying section (¶34).  SOO further teaches that the formation of the cast web is a delicate process which determines the quality of the end product. Several parameters may be controlled to minimize the risk of a rejection of the homogenized tobacco web.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH provide measuring with at least one sensor a value of a thickness of the web before the step of crimping; and wherein the step of crimping the web is adjusted as a function of the measured value of the thickness of the web as taught in DORNBUSCH and SOO.  DORNBUSCH teaches measuring tension before the crimping unit.  DORNBUSCH teaches that the process is adjusted based on the tension to prevent damage to the wrapping material (DORNBUSCH ¶50).  SOO teaches measuring thickness of a cast tobacco web with a sensor and then changing process parameters in response to the measurements.  SOO teaches placement of thickness sensors in multiple locations for ensuring quality of the product. Section IV, Part C: Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04.  A person of ordinary skill in the art would obviously use the thickness sensor of SOO placed before the crimping step in DORNBUSCH to adjust process parameters.  Doing so would prevent damage to the web (DORNBUSCH ¶50) and assure quality to prevent rejection (SOO ¶34). 
Regarding claim 2, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose, further comprising comparing the measured value of the thickness of the web with a range of reference values; wherein the step of crimping the web is adjusted if the measured value of the thickness of the web is outside the range of reference values.
DORNBUSCH teaches that depending on the choice of wrapping material, the distance between the embossing rollers 34 and 35 will be adjusted to prevent damage to the wrapping material strip (¶50).  DORNBUSCH teaches that the gaps of the flanks are to be smaller than a thickness of the wrapping material strip (¶19). 
SOO teaches an apparatus for the production of a cast web of homogenized tobacco material (Abstract).  SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the sensor signals are used with a feedback loop for online signal processing and control to maintain the parameters within a set of predetermined ranges. For example, the process control may be influenced by appropriate process parameter changes (¶34)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH provide comparing the measured value of the thickness of the web with a range of reference values; wherein the step of crimping the web is adjusted if the measured value of the thickness of the web is outside the range of reference values as taught in DORNBUSCH and SOO.   A person of ordinary skill in the art would use the control system and thickness sensor of SOO to compare the measured thickness to choices of wrapping material.  This information would then be used to change process parameters.  Doing so would provide high quality for the tobacco web as taught by Soo (¶34).  
Regarding claim 3, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose, wherein the step of crimping the web is adjusted by a sub-step of adjusting a mutual distance between the two crimping rollers as a function of the thickness value measured in the step of measuring.
DORNBUSCH discloses that depending on the choice of wrapping material, the distance between the embossing rollers 34 and 35 will be adjusted to prevent damage to the wrapping material strip (¶50).  
SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a control unit which may change process parameters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH adjust the distance between the crimping rollers as a function of the thickness value as taught in DORNBUSCH and SOO.  DORNBUSCH discloses that the distance between the rollers will need to be adjusted based on the choice and thickness of the wrapping strip material.  SOO teaches measuring thickness and adjusting process parameters through a control unit.  A person of ordinary skill in the art would obviously make the necessary adjustments to the distance between the crimping rollers based on the thickness measured.  Doing so would prevent damage to the wrapping material strip.  
Regarding claim 4, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of crimping the web is adjusted by a sub-step of adjusting a mutual spatial position between the two crimping rollers to vary the geometry of the feed path of the web at the two crimping rollers, to vary an angle of wrapping the web on at least one of the two crimping rollers.  
DORNBUSCH discloses that when the embossing rolls are adjusted the geometry of the feed path will vary (¶13).  DORNBUSCH discloses two figures that illustrate changes made to the spacing of the rollers, Fig. 2 and Fig. 6.  The angle of the incoming web is different in the two figures.  DORNBUSCH further discloses that the wrapping strip tension is controlled via a tensioning device 55 prior to embossing to ensure that the wrapping strip is conveyed with a constant as possible predetermined tensile force (¶37).  DORNBUSCH further discloses that the embossing roll is provided with a pivoting device 64 to enable swaging of the embossing roll.  Pivoting is changing of angles of the web.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include the step of crimping the web is adjusted by a sub-step of adjusting a mutual spatial position between the two crimping rollers to vary the geometry of the feed path of the web at the two crimping rollers, to vary an angle of wrapping the web on at least one of the two crimping rollers.  DORNBUSCH teaches that modifications of thickness and embossing may affect tension on the web (¶37).  DORNBUSCH further teaches that the tension should be controlled to a predetermined tensile force which would prevent damage to the web.  A person of ordinary skill in the art would recognize that the measuring and adjusting of tension through pivoting and tensioning devices will vary the geometry of wrapping the web.  Controlling the tension will prevent damage to the web.
Regarding claim 5, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of measuring the thickness is carried out by measuring a plurality of thickness values on respective portions of the web; the method further comprising calculating an average thickness value from the plurality of measured values, and wherein the step of crimping the web is adjusted as a function of an average thickness value obtained from the plurality of measured values.
SOO teaches that the control unit is adapted to receive signals sent by many sensors (¶34-¶35).  SOO teaches that it is advantageous to have several sensors to determine thickness variations in or at the exit of a drying station.  SOO teaches that the formation of the web is a delicate process and several parameters should be controlled for a quality product to be produced.  SOO further teaches that the feedback loops are adjusted based on the sensors to ensure that the appearance of defects is not outside a standard pre-set range.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include measuring a plurality of thickness values and adjusting the crimping step based on an average thickness.  SOO teaches that there are many sensors sending information to a control unit which then adjusts process parameters.  A person of ordinary skill in the art would obviously calculate averages and other mathematical standards and adjust process conditions because doing so would advantageously ensure a quality product as taught in SOO ¶34-¶35.
Regarding claim 7, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of measuring the value of the thickness of the web is carried out continuously while the web is moving forward.
DORNBUSCH teaches a material strip tensioning device (Fig. 1, ¶37).  The tensioning device ensures that the wrapping material is conveyed with a constant, predetermined tensile force.
SOO teaches measurement devices that can be performed during production while the stream is moving and then regulate the movement (¶29, ¶55, ¶56).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include measuring the thickness while the web is moving.  SOO teaches that measurement is performed during production and the central control unit adjusts process parameters (¶56).  A person of ordinary skill in the art would obviously measure thickness on a moving web and then adjust parameters to achieve quality (SOO ¶34).
Regarding claim 11 DORNBUSCH discloses a unit for crimping a web of material for the tobacco industry (abstract).  DORNBUSCH discloses comprising a crimping station (Fig. 1, embossing device 36) including a first crimping roller and a second crimping roller operatively coupled to make a plurality of longitudinal easy folding lines on the web in transit between the crimping rollers (Fig. 2, embossing rollers 34 and 36, ¶36).  DORNBUSCH further discloses adjustment mechanism acting on the crimping station to vary operating parameters of the crimping station (Fig. 1, adjusting device 65).
DORNBUSH may not explicitly disclose that the unit includes at least one sensor configured to measure a value of a thickness of the web, the at least one sensor being disposed upstream of the crimping station; a control and drive unites connected to the at least one sensor and acting on the adjustment mechanism to vary one or more of the operating parameters of the crimping station as a function of the value of the thickness measured by the at least one sensor.
DORNBUSCH teaches a material strip tensioning device (Fig. 1, ¶37).  The tensioning device ensures that the wrapping material is conveyed with a constant, predetermined tensile force.  If the tensile force is not in range, the wrapping material strip is moistened to a desired range.  The tensioning device is before the crimping step.  DORNBUSCH discloses that there is tension control and that the tension is controlled between 1 to 20 N in the area between the format inlet and the embossing device (¶43).  DORNBUSCH discloses that depending on the choice of wrapping material, the distance between the embossing rollers 34 and 35 will be adjusted to prevent damage to the wrapping material strip (¶50).  DORNBUSCH teaches that the spacing of the embossing rollers can be adjusted (Claim 16).  DORNBUSCH further teaches that the 
SOO teaches an apparatus for the production of a cast web of homogenized tobacco material (Abstract).  SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a central control unit (control unit 40, ¶56) which changes process parameters (¶61).  The instant application defines the “control and drive unit 60” as a single limitation (Instant application ¶72).  SOO teaches a thickness sensor adapted to determine the thickness or the variations in thickness of said cast web before, in or at the exit of said first drying section (¶34).  SOO further teaches that the formation of the cast web is a delicate process which determines the quality of the end product. Several parameters may be controlled to minimize the risk of a rejection of the homogenized tobacco web.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the unit of DORNBUSCH to include at least one sensor configured to measure a value of a thickness of the web, the at least one sensor being disposed upstream of the crimping station; a control and drive unites connected to the at least one sensor and acting on the adjustment mechanism to vary one or more of the operating parameters of the crimping station as a function of the value of the thickness measured by the at least one sensor.  DORNBUSCH teaches measuring tension before the crimping unit.  DORNBUSCH teaches that the process is adjusted based on the tension to prevent damage to the wrapping material (DORNBUSCH ¶50).  SOO teaches measuring thickness of a cast tobacco web with a sensor and then changing process parameters in response to the measurements evaluated in a control unit.  SOO teaches placement of thickness sensors in multiple locations for ensuring quality of the product. Section IV, Part C: Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04.  A person of ordinary skill in the art would obviously use the thickness sensor of SOO placed before the crimping step in DORNBUSCH to adjust process parameters.  Doing so would prevent damage to the web (DORNBUSCH ¶50) and assure quality to prevent rejection (SOO ¶34). 
Regarding claim 12, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH may not explicitly disclose, wherein the control and drive unites acts on the adjustment mechanism to vary one or more of the operating parameters of the crimping station if the measured value of the thickness of the web falls outside a range of reference values.
DORNBUSCH teaches that depending on the choice of wrapping material, the distance between the embossing rollers 34 and 35 will be adjusted to prevent damage to the wrapping material strip (¶50).  DORNBUSCH teaches that the gaps of the flanks are to be smaller than a thickness of the wrapping material strip (¶19). 
SOO teaches an apparatus for the production of a cast web of homogenized tobacco material (Abstract).  SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a control unit which may change process parameters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include wherein the control and drive unites acts on the adjustment mechanism to vary one or more of the operating parameters of the crimping station if the measured value of the thickness of the web falls outside a range of reference values as taught in DORNBUSCH and SOO.   A person of ordinary skill in the art would use the control system and thickness sensor of SOO to compare the measured thickness to choices of wrapping material.  This information would then be used to change process parameters.  Doing so would prevent damage to the web.  
Regarding claim 13, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH further discloses, wherein at least one of the crimping rollers is adjustably mounted relative to the other crimping roller to vary a mutual distance between the crimping rollers, wherein the adjustment mechanism acts on the at least one of the crimping rollers to vary the mutual distance between the crimping rollers (Claim 16).
Regarding claim 14, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH may not explicitly disclose wherein at least one of the two crimping rollers is adjustably mounted relative to the other crimping roller to vary a mutual position between the crimping rollers, in such a way as to vary a geometry of the feed path of the web at the crimping rollers, and wherein the adjustment mechanism acts on the at least one of the crimping rollers to vary the mutual position between the crimping rollers.
DORNBUSCH discloses that when the embossing rolls are adjusted the geometry of the feed path will vary (¶13).  DORNBUSCH discloses two figures that illustrate changes made to the spacing of the rollers, Fig. 2 and Fig. 6.  The angle of the incoming web is different in the two figures.  DORNBUSCH further discloses that the wrapping strip tension is controlled via a tensioning device 55 prior to embossing to ensure that the wrapping strip is conveyed with a constant as possible predetermined tensile force (¶37).  DORNBUSCH further discloses that the embossing roll is provided with a pivoting device 64 to enable swaging of the embossing roll.  Pivoting is changing of angles of the web.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include wherein at least one of the two crimping rollers is adjustably mounted relative to the other crimping roller to vary a mutual position between the crimping rollers, in such a way as to vary a geometry of the feed path of the web at the crimping rollers, and wherein the adjustment mechanism acts on the at least one of the crimping rollers to vary the mutual position between the crimping rollers.  DORNBUSCH teaches that modifications of thickness and embossing may affect tension on the web (¶37).  DORNBUSCH further teaches that the tension should be controlled to a predetermined tensile force which would prevent damage to the web.  A person of ordinary skill in the art would recognize that the measuring and adjusting of tension through pivoting and tensioning devices will vary the angle of wrapping the web.  Controlling the tension will prevent damage to the web.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DORNBUSCH and SOO as applied to claims 1 and 11 above and in further view of US 5085229 A (hereinafter TALLIER).
Regarding claim 6, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the at least on sensor is at least one laser sensor.  
TALLIER teaches an apparatus for forming continuous cigarette rods (title/abstract).  TALLIER teaches that two data detectors are provided and a thickness regulator where the data detectors are made up of a laser-beam measuring device 13.  (Figs. 3-4, Col. 3, lines 50-68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to measure the thickness with laser sensors as taught in TALLIER.  A person of ordinary skill in the art would obviously use laser sensors to measure a thickness because laser sensors are a known technology and would provide reliable thickness results.  
Regarding claim 17, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH does not disclose wherein the at least one sensor is a reflective laser sensor.
TALLIER teaches an apparatus for forming continuous cigarette rods (title/abstract).  TALLIER teaches that two data detectors are provided and a thickness regulator where the data detectors are made up of a laser-beam measuring device 13.  (Figs. 3-4, Col. 3, lines 50-68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to measure the thickness with laser sensors as taught in TALLIER.  A person of ordinary skill in the art would obviously use laser sensors to measure a thickness because laser sensors are a known technology and would provide reliable thickness results.  

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  DORNBUSCH and SOO as applied to claims 1 and 11 above and in further view of US 9151595 B1 (hereinafter COOK) and US 20040122547 A1 (hereinafter SEYMOUR).
Regarding claim 8, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of measuring the value of the thickness of the web is carried out in a measuring zone on a portion of the web while the portion of the web is temporarily stationary, the measuring zone being disposed upstream of a storage zone of the web where another portion of the web is in motion along the feed path, the storage zone being disposed between the measuring zone and the two crimping rollers.
COOK teaches a laser thickness gauge and method with two sensors along a web face and a third sensor on the opposite surface (Abstract).  COOK teaches that it is desirable to measure the thickness of a web and that the web may be stationary or traveling at the time of measurement (Col. 1, lines 42-50).  A digital processor computes in real time a measured thickness against a target (Col. 2, lines 36-39).  
SEYMOUR teaches cigarette manufactured with paper wrapping materials and paper web (Abstract).  SEYMOUR teaches the use of detectors and sensors for inspecting the paper web (¶22).  SEYMOUR further teaches that the system has control logic that will determine irregular patterns and band detection (Fig. 15, ¶67, ¶132-133).  A PLC based control system 1518 provides overall supervisory control of the cigarette manufacturing system to receive, process, and reject cigarettes that do not meet certain specifications (¶135).  When a specification is not met, the cigarette is rejected to a rejection location (¶136).  The PLC can also send a shutdown to the machine and records the information in a database 1545.  This can also occur with the paper web itself (¶144).  The machine can be programmed to alert the operator or stop movement of the paper web (¶91).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include wherein the step of measuring the value of the thickness of the web is carried out in a measuring zone on a portion of the web while the portion of the web is temporarily stationary as taught in COOK.  COOK teaches that the thickness measurement can occur during the movement of the web, but that measurement is possible when the web is stationary.  A person of ordinary skill in the art would measure the thickness both of a stationary web or a moving web.  Either measurement would permit the system to compare the measured thicknesses against a target and act based on the results.  Further a person of ordinary skill in the art would have modified DORNBUSCH to include the measuring zone being disposed upstream of a storage zone of the web where another portion of the web is in motion along the feed path, the storage zone being disposed between the measuring zone and the two crimping rollers as taught in SEYMOUR.  SEYMOUR teaches using sensors to detect defects and rejecting product, either cigarettes or the web, based on certain specifications.  A rejection location, considered to be a storage location, would obviously be positioned downstream of the measurement location, but before further processing.  This would permit the operator or system to respond to the rejection (SEYMOUR ¶136) and make changes to reduce future rejected product (¶140).
Regarding claim 18, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH does not disclose comprising a reservoir for the web, disposed along the feed path between the crimping station and the at least one sensor, the at least one sensor being disposed upstream of the reservoir and being configured to measure the thickness of the web in a measuring zone on a portion of web, which is stationary and disposed upstream of the reservoir.
COOK teaches a laser thickness gauge and method with two sensors along a web face and a third sensor on the opposite surface (Abstract).  COOK teaches that it is desirable to measure the thickness of a web and that the web may be stationary or traveling at the time of measurement (Col. 1, lines 42-50).  A digital processor computes in real time a measured thickness against a target (Col. 2, lines 36-39).  
SEYMOUR teaches cigarette manufactured with paper wrapping materials and paper web (Abstract).  SEYMOUR teaches the use of detectors and sensors for inspecting the paper web (¶22).  SEYMOUR further teaches that the system has control logic that will determine irregular patterns and band detection (Fig. 15, ¶67, ¶132-133).  A PLC based control system 1518 provides overall supervisory control of the cigarette manufacturing system to receive, process, and reject cigarettes that do not meet certain specifications (¶135).  When a specification is not met, the cigarette is rejected to a rejection location (¶136).  The PLC can also send a shutdown to the machine and records the information in a database 1545.  This can also occur with the paper web itself (¶144).  The machine can be programmed to alert the operator or stop movement of the paper web (¶91).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include wherein the step of measuring the value of the thickness of the web is carried out in a measuring zone on a portion of web while that portion of the web is temporarily stationary as taught in COOK.  COOK teaches that the thickness measurement can occur during the movement of the web, but that measurement is possible when the web is stationary.  A person of ordinary skill in the art would measure the thickness both of a stationary web or a moving web.  Either measurement would permit the system to compare the measured thicknesses against a target and take action based on the results.  Further a person of ordinary skill in the art would have modified DORNBUSCH to include the measuring zone being disposed upstream of a reservoir of the web where another portion of the web is preferably in motion along the feed path, the reservoir being disposed between the measuring zone and the two crimping rollers as taught in SEYMOUR.  SEYMOUR teaches using sensors to detect defects and rejecting product, either cigarettes or the web, based on certain specifications.  A rejection location, considered to be a storage location, would obviously be positioned downstream of the measurement location, but before further processing.  This would permit the operator or system to respond to the rejection (SEYMOUR ¶136) and make changes to reduce future rejected product (¶140).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DORNBUSCH and SOO as applied to claim 1 above and in further view of US 4030511 A (hereinafter WAHLE)
Regarding claim 9, modified DORNBUSCH discloses the method according to claim 1, as discussed above.  DORNBUSCH may not explicitly disclose wherein the step of feeding the web comprises the following sub-steps: unwinding a first web from a first roll, splicing a terminal portion of the first web to an initial portion of a second web forming part of a second roll, unwinding the second web from the second roll, wherein the step of measuring the value of the thickness of the web is carried out on the second web before starting to unwind the second web from the second roll.
WAHLE teaches a product line consisting of a cigarette making machine controlled by a circuit with regulates speeds and changes in response to signals from detectors (Abstract).  WAHLE discloses a portion of the process where the web 39 advances through a splicing mechanism 53 (Fig. 2, Col. 7, lines 13-40).  There are two rotary splicing rollers and detectors 57 that scan the supply bobbin 41.  This sends a signal to the control unit.  There is a control panel 59 (Col. 7 lines 41-57).
SOO teaches a thickness sensor 42 to measure the moisture and optionally also the thickness of the cast web (Fig. 4, ¶58).  SOO teaches that the values measured by the sensor are sent to a control unit which may change process parameters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include the splicing mechanism taught in WAHLE.  A person of ordinary skill in the art forming a web would obviously include a splicing mechanism with two rolls.  Doing so would join the webs of two bobbins.  Further WAHLE teaches sensors on the rollers that detect diameter and send signals to the control unit.  A person of ordinary skill in the art would obviously include the thickness sensor taught in SOO and position it to measure thickness before starting to unwind the second roll.  Doing so would allow control of the system based on inputs.  

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over DORNBUSCH, SOO, and WAHLE as applied to claim 9  above and in further view of US 5085229 A (TALLIER).
Regarding claim 10, modified DORNBUSCH discloses the method of claim 9 as discussed above.  DORNBUSCH may not explicitly disclose wherein the at least one sensor is an optical sensor or a mechanical feeler.
TALLIER teaches an apparatus for forming continuous cigarette rods (title/abstract).  TALLIER teaches that two data detectors are provided and a thickness regulator where the data detectors are made up of a laser-beam measuring device 13.  (Figs. 3-4, Col. 3, lines 50-68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH provide wherein the at least one sensor is an optical sensor or a mechanical feeler as taught in TALLIER.  A laser sensor is considered to be an optical sensor.  A person of ordinary skill in the art would obviously use laser sensors to measure a thickness because laser sensors are a known technology and would provide reliable thickness results.  

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over DORNBUSCH and SOO as applied to claim 11 above and in further view of WAHLE and TALLIER.
Regarding claim 19, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH does not disclose comprising a feed station having at least two rolls, wherein a first roll of the two rolls is operational and a second roll of the two rolls is on standby and vice versa, alternately, and wherein the at least one sensor acts on at least one of the two rolls, the sensor being a mechanical feeler or an optical sensor.
WAHLE teaches a product line consisting of a cigarette making machine controlled by a circuit with regulates speeds and changes in response to signals from detectors (Abstract).  WAHLE discloses a portion of the process where the web 39 advances through a splicing mechanism 53 (Fig. 2, Col. 7, lines 13-40).  WAHLE teaches that the splice attaches the leading end of a fresh web to the trailing end of an expiring web.  There are two rotary splicing rollers and detectors 57 that scan the supply bobbin 41.  This sends a signal to the control unit.  There is a control panel 59 (Col. 7 lines 41-57).
TALLIER teaches an apparatus for forming continuous cigarette rods (title/abstract).  TALLIER teaches that two data detectors are provided and a thickness regulator where the data detectors are made up of a laser-beam measuring device 13.  (Figs. 3-4, Col. 3, lines 50-68).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DORNBUSCH to include comprising a feed station having at least two rolls, wherein a first roll of the two rolls is operational and a second roll of the two rolls is on standby and vice versa, alternately, as taught in WAHLE.  Doing so would provide a continuous feed by splicing ends together.  Further it would have been obvious to one of ordinary skill in the art to provide wherein the at least one sensor acts on at least one of the two rolls, the sensor being a mechanical feeler or an optical sensor as taught in TALLIER.  A person of ordinary skill in the art would obviously use laser sensors to measure a thickness because laser sensors are a known technology and would provide reliable thickness results.  
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, modified DORNBUSCH teaches the crimping unit of claim 11 as discussed above.  DORNBUSCH does not disclose wherein the crimping station comprises a supporting element mounting the crimping rollers and wherein the supporting element is configured to adopt a variable position and/or orientation in such a way as to vary an orientation of the web being fed to the crimping rollers relative to the crimping rollers themselves, the adjustment mechanism acting on the supporting element to vary the position and/or orientation of the supporting element.  
DORNBUSCH discloses that the embossing rolls are provided with a pivoting device 64, this is considered to be a supporting element.  DORNBUSCH discloses that the distance between the rollers is preferably adjustable (¶17).  Adjustable rollers vary the position and orientation of the crimping rollers to vary the orientation of the web.  DORNBUSCH further discloses that the rollers are spaced from each other to not touch to prevent damage and that depending on the choice of wrapping material this distance will have to be set accordingly (¶46).  This does not disclose a supporting element with an adjustment means acting on the supporting element.
Regarding claim 16, modified DORNBUSCH teaches the crimping unit of claim 15 as discussed above.  DORNBUSCH does not disclose the supporting element is rotatable about an adjustment axis, the first crimping roller is coaxial with the adjustment axis of the supporting element, a roller holder mounted to the supporting element and having an axis of rotation eccentric relative to a respective axis of rotation of the second crimping roller;  the second crimping roller being mounted on the roller holder to be eccentric relative to the adjustment axis of the supporting element, and wherein the adjustment mechanism acts on the roller holder and/or on the supporting element.  DORNBUSCH does disclose pivoting devices, but does not disclose the structure of the support element being co-axial with the first crimping roller and the second crimping roller eccentric relative to the adjustment axis.  
Response to Arguments
Applicant's arguments filed May 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues that that DORNBUSCH is making adjustments in the tensioning phase, not in the crimping phase (page 11).  However, claim 1 requires testing prior to the crimping phase which is precisely what DORNBUSCH teaches.  As applicant points out the adjustment is made to the crimping rollers as a result of the measurement at the tensioning device (DORNBUSCH ¶43, ¶50).  Applicant argues that this measurement is not a continuous adjustment.  However, the claims of the instant application do not require a continuous adjustment.  In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., continuous adjustment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the teachings of SOO would overcome this argument and because there are multiple sensors and the process is changed in response to measurements (SOO ¶34, ¶58).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, DORNBUSCH teaches measurement of tension before the crimping station and adjustment of the crimping station based on the tension.  A person of ordinary skill in the art would obviously measure other attributes, such as thickness as taught in SOO, and make downstream adjustments..
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726